DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, filed 11/15/2021, with respect to the outstanding have been fully considered and are persuasive. The 35 USC §112(b) rejections have been withdrawn. 

Applicant’s arguments, filed 11/15/2021, with respect to the outstanding 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 7 is objected to because of the following informalities:
In claim 7, line 2, “an” should read “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, et al., US-20190019934-A1 (cited by IDS filed 06/15/2020), in view of Xu, et al. "High-performance PEDOT: PSS flexible thermoelectric materials and their devices by triple post-treatments." Chemistry of Materials 31.14 (2019): 5238-5244 Tian, et al. "Body heat powers future electronic skins." Joule 3.6 (2019): 1399-1403, and Ferrari, et al. "Ultraconformable temporary tattoo electrodes for electrophysiology." Advanced science 5.3 (2018): 1700771.

Claim 1. Watanabe teaches a thermoelectric element having a thermoelectric effect (embodiment of Figs. 8-9), the thermoelectric element comprising:
a thermal insulator (heat insulation layer 15); and
a plurality of active layers formed from a thermoelectric material over the thermal insulator (thermoelectric conversion layers 13),
wherein each of the plurality of active layers is connected by an electrode (electrodes 14, connection is analogous to Fig. 1), and an electric current flows due to a temperature difference between the substrate and the thermal insulator (see ¶2 re: manner of operation of thermoelectric conversion elements).

Xu teaches thermoelectric materials for body heat harvesting. Like Watanabe, Xu teaches thermoelectric material with a thermally insulating material separating the hot and cool sides (see Fig. 4, noting thermoelectric material on top side is atop polyimide substrate). Hence, the prior art establishes that thermoelectric devices similar to the one taught by Watanabe are useful for body heat harvesting, and in particular, through skin contact.
Tian teaches thermoelectric materials for body heat harvesting, although not using the claimed devices, but using biocompatible substrates. Hence, the prior art establishes that thermoelectric devices in general are useful for body heat harvesting, and in particular, through skin contact using a biocompatible substrate. Tian also alludes to tattoo-like devices (see Future Integrated E-Skin Systems).
Ferrari teaches that devices can be transferred to decal transfer paper, which is an ethylcellulose (EC) layer of ~450 nm, a starch-dextrin water-soluble layer, and a paper carrier (see §2.1.1, §4, Fig. S1; it is unclear what the thickness of the other layers is). While Ferrari teaches this for electrodes, Ferrari establishes that this allows interfacing with skin, and Ferrari notes that tattoos in general have allowed interfacing of devices with skin (see §1). Ferrari even teaches that other elements including adhesives may be transferred to the EC layer, which is later transferred to skin (see Fig. S1).

Modified Watanabe does not teach the substrate having a thickness of about 5 µm, instead teaching ~500 nm EC layer, plus the thicknesses of the starch-dextrin layer and the paper carrier. 
However, Watanabe notes that, in general, when a substrate is present between the thermoelectric layers and the heat-generating component, the thickness should be decreased in order to allow heat transferability, but not so small to have poor durability (see ¶52 with respect to embodiments of Figs. 1-3 and 4-5). Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the thickness of the tattoo substrate in order to have good heat transfer and good durability (in this case, the showing of temporary tattoo substrates having sub-micron thicknesses suggests that the substrate thickness could be well below the range cited by Watanabe).

Claim 2. Modified Watanabe teaches or suggests the ultra-thin thermoelectric element according to claim 1, wherein when the ultra-thin thermoelectric element is worn on a human body, the electric current flows due to the temperature difference between the plurality of active layers on the substrate in contact with skin and the plurality of active layers on the thermal insulator (per modification in view of claim 1, above).
Additionally, the claim limitation “wherein when…” is merely intended use, and the device, if used in this scenario, would meet the claimed limitations, as the manner of operating a device does not differentiate apparatus claims from the prior art. See MPEP §2114(II).

Claim 3. Modified Watanabe teaches or suggests the ultra-thin thermoelectric element according to claim 1, wherein the ultra-thin substrate is made using a tattoo paper.

Claim 4. Modified Watanabe teaches or suggests the ultra-thin thermoelectric element according to claim 1, wherein the plurality of active layers is made of at least one organic thermoelectric material selected from the group consisting of PANi (thermoelectric material may be polyaniline; see ¶53).

Claim 6. Modified Watanabe teaches or suggests the thermoelectric element according to claim 1, further comprising: a protective coating on the plurality of active layers (protection layer 16).

Claim 7. Modified Watanabe teaches or suggests the thermoelectric element according to claim 6, wherein the protective coating is made a sticker (release sheet can be broadly construed as a sticker).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, et al., US-20190019934-A1 (cited by IDS filed 06/15/2020), in view of Xu, et al. "High-performance PEDOT: PSS flexible thermoelectric materials and their devices by triple post-treatments." Chemistry of Materials 31.14 (2019): 5238-5244 Tian, et al. "Body heat powers future electronic skins." Joule 3.6 (2019): 1399-1403, and Ferrari, et al. "Ultraconformable temporary tattoo electrodes for electrophysiology." Advanced science 5.3 (2018): 1700771, as applied to claim 1, above, and further in view of Kim, et al., KR-101308422-B1 (cited by and provided with IDS filed 08/31/2020).

Claim 5. Modified Watanabe teaches or suggests the thermoelectric element according to claim 1, but wherein the thermal insulator is made using PDMS.
Kim teaches thermal insulators for use in thermoelectric devices may include PDMS (see Figs. 3-4).
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have used PDMS as the thermal insulating material, as this would have been the selection of a known material identified as suitable for the intended purpose (see MPEP §2144.07), i.e. heat insulating material.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dahiya "E-skin: from humanoids to humans [point of view]." Proceedings of the IEEE 107.2 (2019): 247-252, teaches that thermoelectric devices can be used in e-skin, and that e-skin can utilize tattoos (§II.B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721